DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/03/2020.
Claims 1-15 have been examined and rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20200128582A1) in view of Zhu (WO 2019178729 A1).
Regarding Claim 1, Chen discloses a random access resource selection method, comprising: 
determining a first moment at which a terminal device determines that the reception of a random access response signal is unsuccessful (see FIG. 5, paras 74-75, ; In the step 501, a user equipment sends a random access request to a base station, where the random access request is an Msg1 message; In the step 502, the user equipment receives a random access backoff indicator sent by the base station, where the random access backoff indicator indicates different backoff parameters of different categories of user equipments so that they reinitiate a random access after their random accesses fail; in a particular embodiment see para 159-160, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at that a point of time proximate to the instance of time when the current random access fails is selected/i.e. first moment);
selecting a delay time according to a received backoff indicator BI value (see para 76, In the step 503, the user equipment initiates a random access according to the random access backoff indicator); and 
selecting a random access resource according to the first moment and the delay time (see para 158-160, the user equipment initiates a random access according to the correspondence relationship between the BI value and the random access instance of time algorithm… based on the backoff delay parameter, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at the instance of time when the current random access fails is selected is lower than the probability that a point of time far from the instance of time when the current random access fails is selected).
Chen discloses all the above limitation, but does not disclose the underlined limitation: selecting a random access resource for reinitiating random access.
In the same field of endeavor, Zhu discloses: see para 63, the terminal determines the moment at which the random access is initiated next time based on the backoff parameter, and selects the random access Resource to initiate the next random access.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so as to select a random access resource for reinitiating random access as taught by Zhu, for allocating dynamically reserve resources in uplink control channel (see Zhu, para 161).

Regarding Claims 2, 7, 12, Chen discloses selecting a random access resource according to the first moment and the delay time comprises: selecting a random access (see para 158-160, the user equipment initiates a random access according to the correspondence relationship between the BI value and the random access instance of time algorithm… based on the backoff delay parameter, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at the instance of time when the current random access fails is selected is lower than the probability that a point of time far from the instance of time when the current random access fails is selected).
Chen discloses all the above limitation, but does not disclose the underlined limitation: selecting a random access resource for reinitiating random access.
In the same field of endeavor, Zhu discloses: see para 63, the terminal determines the moment at which the random access is initiated next time based on the backoff parameter, and selects the random access Resource to initiate the next random access.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so as to select a random access resource for reinitiating random access as taught by Zhu, for allocating dynamically reserve resources in uplink control channel (see Zhu, para 161).

Regarding Claim 6, Chen discloses a terminal device (see FIG. 11, para 198, structural diagram of a user equipment), comprising: a memory (see FIG. 11, memory 1120), a processor (see FIG. 11, processor 1100), and a program stored in the memory and executable on the processor, wherein when the program is executed by the processor (see FIG. 11, para 198, read and execute program in a memory 1120 to process data as needed for a transceiver), the processor is configured to:
determine a first moment at which a terminal device determines that the reception of a random access response signal is unsuccessful (see FIG. 5, paras 74-75, ; In the step 501, a user equipment sends a random access request to a base station, where the random access request is an Msg1 message; In the step 502, the user equipment receives a random access backoff indicator sent by the base station, where the random access backoff indicator indicates different backoff parameters of different categories of user equipments so that they reinitiate a random access after their random accesses fail; in a particular embodiment see para 159-160, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at that a point of time proximate to the instance of time when the current random access fails is selected/i.e. first moment);
select a delay time according to a received BI value (see para 76, In the step 503, the user equipment initiates a random access according to the random access backoff indicator); and 
select a random access resource according to the first moment and the delay time (see para 158-160, the user equipment initiates a random access according to the correspondence relationship between the BI value and the random access instance of time algorithm… based on the backoff delay parameter, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at the instance of time when the current random access fails is selected is lower than the probability that a point of time far from the instance of time when the current random access fails is selected).
Chen discloses all the above limitation, but does not disclose the underlined limitation: selecting a random access resource for reinitiating random access.
In the same field of endeavor, Zhu discloses: see para 63, the terminal determines the moment at which the random access is initiated next time based on the backoff parameter, and selects the random access Resource to initiate the next random access.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so as to select a random access resource for reinitiating random access as taught by Zhu, for allocating dynamically reserve resources in uplink control channel (see Zhu, para 161).

Regarding Claim 11, Chen discloses a non-transient computer readable storage medium, wherein the computer readable storage medium stores a program (see para 198, UE to read and execute program in a memory 1120 to process data as needed for a transceiver), and the program is executed by a processor to perform following steps: 
determining a first moment at which a terminal device determines that the reception of a random access response signal is unsuccessful (see FIG. 5, paras 74-75, ; In the step 501, a user equipment sends a random access request to a base station, where the random access request is an Msg1 message; In the step 502, the user equipment receives a random access backoff indicator sent by the base station, where the random access backoff indicator indicates different backoff parameters of different categories of user equipments so that they reinitiate a random access after their random accesses fail; in a particular embodiment see para 159-160, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at that a point of time proximate to the instance of time when the current random access fails is selected/i.e. first moment);
selecting a delay time according to a received backoff indicator BI value (see para 76, In the step 503, the user equipment initiates a random access according to the random access backoff indicator); and 
selecting a random access resource according to the first moment and the delay time (see para 158-160, the user equipment initiates a random access according to the correspondence relationship between the BI value and the random access instance of time algorithm… based on the backoff delay parameter, the user equipment may calculate an instance of time for initiating an attempt on the next random access, at the instance of time when the current random access fails is selected is lower than the probability that a point of time far from the instance of time when the current random access fails is selected).
Chen discloses all the above limitation, but does not disclose the underlined limitation: selecting a random access resource for reinitiating random access.
In the same field of endeavor, Zhu discloses: see para 63, the terminal determines the moment at which the random access is initiated next time based on the backoff parameter, and selects the random access Resource to initiate the next random access.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so as to select a random access resource for reinitiating random access as taught by Zhu, for allocating dynamically reserve resources in uplink control channel (see Zhu, para 161).

Claims 3-5, 8-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhu, in view of Wang (US20200052767 with foreign priority of Jan 10, 2018 PCT/CN2018/072037).
Regarding Claims 3, 8, 13, Chen in view of Zhu discloses selecting a random access resource according to the first moment and the delay time 
Chen in view of Zhu does not disclose details regarding: selecting the random access resource at the first moment; and when a signal measurement result corresponding to a random access resource selected before a second moment is below a preset threshold, selecting a random access resource again until the second moment, wherein the second moment is determined according to the first moment and the delay time.
In the same field of endeavor, Wang discloses this limitation: see para 69, when the UE receives the indicator such as the BI (and optionally the indicated backoff values is above a given threshold), the UE checks if there are other candidate beams whose e.g. SS-RSRPs are above the threshold such as ssb-Threshold, e.g. a rsrp-ThresholdSSB. If this is the case, the UE ignores the BI, e.g. the UE may set a timer denoted as PREAMBLE_BACKOFF to 0 ms. The UE then proceeds with Random Access Resource selection from the set of SSBs/i.e. representing selecting RA resource again, with the previously used SSB excluded. The set of useable SSBs have the SS-RSRP measurements above the threshold. The procedure may repeat until the UE gets the RAR indicating a success of a RACH access.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Zhu, so as to select a threshold based random access resource for reinitiating random access as taught by Wang, to reduce RACH delay (see Wang, para 39).

Regarding Claims 4, 9, 14, Chen in view of Zhu discloses selecting a random access resource according to the first moment and the delay time 
Chen in view of Zhu does not disclose details regarding: or the second moment is a moment when the random access signal is sent after delaying the first moment by the delay time. 
Examiners Note: Using BRI consistent with the specification, the limitation “the second moment is a moment when the random access signal is sent after delaying the first moment by the delay time” has been interpreted to mean when the random access signal is sent after excluding the first resource such as SSB. Based on this interpretation, and in the same field of endeavor, Wang discloses this limitation: see para 69, when the UE receives the indicator such as the BI (and optionally the indicated backoff values is above a given threshold), the UE checks if there are other candidate beams whose e.g. SS-RSRPs are above the threshold such as ssb-Threshold, e.g. a rsrp-ThresholdSSB. If this is the case, the UE ignores the BI, e.g. the UE may set a timer denoted as PREAMBLE_BACKOFF to 0 ms. The UE then proceeds with Random Access Resource selection from the set of SSBs/i.e. representing the second moment where RA signal is sent, with the previously used SSB excluded.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Zhu, so as to select a threshold based random access resource for reinitiating random access as taught by Wang, to reduce RACH delay (see Wang, para 39).

Regarding Claims 5, 10 and 15, Chen in view of Zhu discloses selecting a random access resource according to the first moment and the delay time 
Chen in view of Zhu does not disclose details regarding: the signal measurement result is a measurement result of a synchronous signal block SSB or 
Wang discloses this limitation: see para 69, when the UE receives the indicator such as the BI (and optionally the indicated backoff values is above a given threshold), the UE checks if there are other candidate beams whose e.g. SS-RSRPs are above the threshold such as ssb-Threshold, e.g. a rsrp-ThresholdSSB.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Zhu, so as to select a threshold based random access resource for reinitiating random access as taught by Wang, to reduce RACH delay (see Wang, para 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472